Exhibit 2.11 WESDOME GOLD MINES LTD. MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 MANAGEMENT'S DISCUSSION AND ANALYSIS Third Quarter Report September 30, 2013 This Management's Discussion and Analysis ("MD&A") dated November 6, 2013, should be read in conjunction with Wesdome Gold Mines Ltd.'s ("Wesdome" or "the Company") unaudited condensed interim consolidated financial statements for the nine months ended September 30, 2013, and their related notes which have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). This MD&A contains "forward-looking statements" that are subject to risk factors set out in the cautionary statement below. All figures are in Canadian dollars unless otherwise stated. Additional information on Wesdome, including current and previous years' Annual Information Forms ("AIF") and other corporate information, can be found at www.wesdome.com or www.sedar.com. Wesdome trades on the Toronto Stock Exchange under the symbol "WDO". The Company's head office is at 8 King Street East, Suite 1305, Toronto, Ontario, Canada. CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS All statements, other than statements of historical fact, constitute "forward-looking statements" and are based on expectations, estimates and projections as at the date of this MD&A. The words "believe", "expect", "anticipate", "plan", "intend", "continue", "estimate", "may", "will", "schedule" and similar expressions identify forward-looking statements. The Company cautions the reader that such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Wesdome to be materially different from the Company's estimated future results, performance or achievements expressed or implied by the forward-looking statements and the forward-looking statements are not guarantees of future performance. Factors that could cause results or events to differ materially from current expectations expressed or implied are inherent to the gold mining industry and include, but are not limited to, those discussed in the section entitled "Risks and Uncertainties". The Company does not intend, and does not assume any obligation to update these forward-looking statements, whether as a result of new information, future events or results or otherwise except as required by applicable laws. OVERALL PERFORMANCE The Company owns and operates the Eagle River Mine Complex in Wawa, Ontario and the Kiena Mine Complex in Val-d'Or, Quebec. On January 1, 2012, the Mishi mine in Wawa commenced commercial production. The Eagle River and Mishi Mines feed a common mill and are referred to as the Eagle River Complex. The Eagle River mine has been in continuous production since commercial production commenced January 1, 1996. It has produced 946,210 ounces to date. The Kiena mine was purchased by the Company in 2003. It restarted commercial production on August 1, 2006. It was previously in production from 1982 – 2002. To date the Kiena Mine has produced 1,757,475 ounces of gold. On March 7, 2013, the Company announced the suspension of mining at Kiena. On June 30, 2013, mining activities ceased. Focusing efforts on our best grade mine will increase margins and reduce overall costs and risks. Kiena remains an outstanding infrastructure and exploration asset that would benefit from sustained higher gold prices. At September 30, 2013, the Company had $9.8 million in working capital, and 5,977 ounces of gold in inventory. The inventory is carried at cost and is recorded as mining and processing costs in the fiscal period in which it is sold. For the first nine months of the year, revenue exceeded mining and processing costs attributable to sales by $9.6 million, $7.7 million in capital costs were incurred and cash flow from operations totalled $5.7 million. 1 In the third quarter, gold production totalled 8,765 ounces. For the first nine months of the year production was 37,033 ounces. Production costs averaged $1,236 per ounce for the nine month period, including 7,770 ounces from Kiena at a cost of $1,715 per ounce and 29,263 ounces at $1,108 per ounce from the Eagle River Complex. On the corporate level, the board of directors and management was reconfigured to address shareholders' desires. We welcome back Rolly Uloth as President and CEO. Also, an important consolidation of assets in the Mishi area was completed with the amalgamation of Windarra Minerals Ltd. Completed upon the issuance of 4 million shares, this transaction clears the path for exploring and developing the Mishi area to its full potential. We welcome Windarra shareholders to the fold. 2013 third quarter production was affected by a lightning strike which took out our main electrical transformer on September 1, 2013. Mining and milling operations were restricted for most of the month and stabilized in October. We have bounced back nicely with production in October 2013, of 6,000 ounces, or about three quarters of the third quarter's total. RESULTS OF OPERATIONS Three Months Ended Sept 30 Nine Months Ended Sept 30 EAGLE RIVER COMPLEX Eagle River Mine Tonnes milled Recovered grade (g/t) Production (oz) Mishi Mine Tonnes milled - Recovered grade (g/t) - Production (oz) - Surface stockpile (tonnes) - Total Eagle River Complex Production (oz) Sales (oz) Bullion revenue ($000) † Mining and processing costs (cost of sales) ($000) * Mine operating profit ($000) * KIENA MINE COMPLEX Tonnes milled - Recovered grade (g/t) - Production (oz) Sales (oz) Bullion revenue ($000) † Mining and processing costs (cost of sales) ($000) * Mine operating profit (loss) ($000) * ) ) 2 RESULTS OF OPERATIONS (continued) TOTAL MINE OPERATIONS Production (oz) Sales (oz) Gold inventory (oz) Bullion revenue ($000) † Mining & processing costs (cost of sales) ($000) * Mine operating profit ($000) * Gold price realized ($Cdn/oz) RECONCILIATION OF PRODUCTION COSTS TO MINING & PROCESSING COSTS (Cost of Sales) Three Months Ended Sept 30 Nine Months Ended Sept 30 Eagle River Complex Mining & processing costs ($000) Inventory-related adjustments ($000) †† ) ) ) Production costs ($000) * Production costs per ounce ($Cdn) Kiena Complex Mining & processing costs ($000) Inventory-related adjustments ($000) †† ) ) ) Production costs ($000) * Production costs per ounce ($Cdn) TOTAL MINE PRODUCTION COSTS Production costs ($000) * Production costs per ounce ($Cdn) †
